DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 06, 2022 has been entered. Claims 1, 3-6, 8-11, 13-16, and 18-23 are now pending in the present application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-11, 13-16, and 18-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nogami et al. (US 2021/0385831, hereinafter Nogami.)


Regarding claim 1, Nogami teaches a method performed by a base station (BS) (gNB 160 – FIG. 1) in a wireless communication system, the method comprising:
determining a contention window for each of multiple sub-bands to channel access (The gNB 160 may manage the LBT parameters per sub-band, alternatively per BWP, or yet alternatively per cell. Additionally and/or alternatively some of the LBT parameters may be managed per sub-band, which the others may be managed differently (e.g. per BWP or per cell) – [0238]. The LBT parameters (counter, CWS, channel access class, COT, and so on) may be managed per node – [0229]), wherein the contention window for a sub-band is determined based on a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback (the gNB 160 does not receive any trigger-based HARQ-ACK reporting from the UE 102. The gNB 160 may consider this as a collision, and therefore the gNB 160 may increase CWS. In contrast, if gNB 160 receives the trigger-based HARQ-ACK reporting, the gNB 160 may reset CWS to the minimum value – [0213]) corresponding to a physical downlink shared channel (PDSCH) in a reference duration for a downlink channel occupancy (HARQ-ACK values corresponding to PDSCH transmission(s) in reference slot k are determined… - [0209]), and wherein the PDSCH for determining the contention window at least partially overlaps with the sub-band (In a BWP, the gNB 160 may perform channel sensing in every sub-band and may transmit a signal (PDCCH, PDSCH, etc) in the sub-band(s) on which the gNB 160 gets a channel access successfully… The gNB 160 may manage the LBT parameters per sub-band – [0238); 
identifying a number within the contention window for the sub-band (The counter N is adjusted by sensing the channel for additional CA slot duration(s)… the gNB 160 may set N=Ninit, where Ninit is a random number uniformly distributed between 0 and CWp- [0198]); 
sensing the sub-band based on the number and a defer duration (The counter N is adjusted by sensing the channel for additional CA slot duration(s)… the gNB 160 may set N=Ninit, where Ninit is a random number uniformly distributed between 0 and CWp- [0198]. if the channel is sensed to be idle at least in a CA slot duration Tsl when the gNB 160 is ready to transmit PDSCH/PDCCH and if the channel has been sensed to be idle during all the CA slot durations of a defer duration Td immediately before this transmission – [0199])
performing a downlink transmission on the sub-band, in case that the sub-band is sensed to be idle (In a BWP, the gNB 160 may perform channel sensing in every sub-band and may transmit a signal (PDCCH, PDSCH, etc) in the sub-band(s) on which the gNB 160 gets a channel access successfully – [0238]. the gNB 160 may transmit a transmission including PDSCH/PDCCH on the carrier, if the channel is sensed to be idle at least in a CA slot duration Tsl when the gNB 160 is ready to transmit PDSCH/PDCCH and if the channel has been sensed to be idle during all the CA slot durations of a defer duration Td immediately before this transmission – [0199]).
wherein the reference duration is defined by a first slot for transmission of the PDSCH and the downlink channel occupancy (Reference slot k may be defined as the starting slot of the most recent transmission on the carrier made by the gNB 160 – [0208]).
Regarding claim 3, Nogami teaches claim 1 and further teaches wherein the PDSCH is transmitted across the multiple sub-bands (In a BWP, the gNB 160 may perform channel sensing in every sub-band and may transmit a signal (PDCCH, PDSCH, etc) in the sub-band(s) on which the gNB 160 gets a channel access successfully – [0238]).
Regarding claim 4, Nogami teaches claim 1 and further teaches wherein an initial value of the contention window for the sub-band is identified as a minimum value (the gNB 160 may reset CWS to the minimum value – [0213]).
Regarding claim 5, Nogami teaches claim 1 and further teaches wherein the downlink channel occupancy is a latest downlink channel occupancy (Reference slot k may be defined as the starting slot of the most recent transmission on the carrier made by the gNB 160, for which at least some HARQ-ACK feedback is expected to be available at the time when the CW size is adjusted – [0208]).
Regarding claim 6, Nogami teaches a method performed by a terminal (UE 102 – FIG. 1) in a wireless communication system, the method comprising: 
transmitting, to a base station (BS), a hybrid automatic repeat request - acknowledgement (HARQ-ACK) feedback corresponding to a physical downlink shared channel (PDSCH) (gNB 160 receives the trigger-based HARQ-ACK reporting – [0123]. HARQ-ACK values corresponding to PDSCH transmission(s) in reference slot k are determined… - [0209]))  in a reference duration for a downlink channel occupancy (Reference slot k may be defined as the starting slot of the most recent transmission on the carrier made by the gNB 160 – [0208]. HARQ-ACK values corresponding to PDSCH transmission(s) in reference slot k are determined… - [0209]); and 
receiving, from the BS, a downlink signal on a sub-band, in case that the sub-band is sensed based on a number and a defer duration (In a BWP, the gNB 160 may perform channel sensing in every sub-band and may transmit a signal (PDCCH, PDSCH, etc) in the sub-band(s) on which the gNB 160 gets a channel access successfully – [0238]. the gNB 160 may transmit a transmission including PDSCH/PDCCH on the carrier, if the channel is sensed to be idle at least in a CA slot duration Tsl when the gNB 160 is ready to transmit PDSCH/PDCCH and if the channel has been sensed to be idle during all the CA slot durations of a defer duration Td immediately before this transmission – [0199])
 wherein a contention window for a sub-band among multiple sub-band to channel access is maintained (The gNB 160 may manage the LBT parameters per sub-band, alternatively per BWP, or yet alternatively per cell. Additionally and/or alternatively some of the LBT parameters may be managed per sub-band, which the others may be managed differently (e.g. per BWP or per cell) – [0238]. The LBT parameters (counter, CWS, channel access class, COT, and so on) may be managed per node – [0229]) based on the HARQ-ACK feedback (the gNB 160 does not receive any trigger-based HARQ-ACK reporting from the UE 102. The gNB 160 may consider this as a collision, and therefore the gNB 160 may increase CWS. In contrast, if gNB 160 receives the trigger-based HARQ-ACK reporting, the gNB 160 may reset CWS to the minimum value – [0213]),
wherein the number is identified within a contention window for the subband (The counter N is adjusted by sensing the channel for additional CA slot duration(s)… the gNB 160 may set N=Ninit, where Ninit is a random number uniformly distributed between 0 and CWp- [0198]), and 
wherein the PDSCH least partially overlaps with the sub-band (In a BWP, the gNB 160 may perform channel sensing in every sub-band and may transmit a signal (PDCCH, PDSCH, etc) in the sub-band(s) on which the gNB 160 gets a channel access successfully… The gNB 160 may manage the LBT parameters per sub-band – [0238); and
wherein the reference duration is defined by a first slot for transmission of the PDSCH and the downlink channel occupancy (Reference slot k may be defined as the starting slot of the most recent transmission on the carrier made by the gNB 160 – [0208]).
Regarding claim 8 Nogami teaches claim 6 and further teaches wherein the PDSCH is received across the multiple sub-bands including the sub-band (In a BWP, the gNB 160 may perform channel sensing in every sub-band and may transmit a signal (PDCCH, PDSCH, etc) in the sub-band(s) on which the gNB 160 gets a channel access successfully – [0238]).
Regarding claim 9, Nogami teaches claim 6 and further teaches wherein an initial value of the contention window for the sub-band is identified as a minimum value (the gNB 160 may reset CWS to the minimum value – [0213])
Regarding claim 10, Nogami teaches claim 5 and further teaches wherein the downlink channel occupancy is a latest downlink channel occupancy (the gNB 160 may reset CWS to the minimum value – [0213]).
Regarding claim 11, Nogami teaches a base station (BS), comprising: a transceiver; and a controller (gNB 160 – FIG. 1, gNB 360 -FIG. 3) configured to: 
determine a contention window for each of multiple sub-bands to channel access (The gNB 160 may manage the LBT parameters per sub-band, alternatively per BWP, or yet alternatively per cell. Additionally and/or alternatively some of the LBT parameters may be managed per sub-band, which the others may be managed differently (e.g. per BWP or per cell) – [0238]. The LBT parameters (counter, CWS, channel access class, COT, and so on) may be managed per node – [0229]), wherein the contention window for a sub-band is determined based on a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback (the gNB 160 does not receive any trigger-based HARQ-ACK reporting from the UE 102. The gNB 160 may consider this as a collision, and therefore the gNB 160 may increase CWS. In contrast, if gNB 160 receives the trigger-based HARQ-ACK reporting, the gNB 160 may reset CWS to the minimum value – [0213]) corresponding to a physical downlink shared channel (PDSCH) in a reference duration for a downlink channel occupancy (HARQ-ACK values corresponding to PDSCH transmission(s) in reference slot k are determined… - [0209]), and wherein the PDSCH for determining the contention window at least partially overlaps with the sub-band (In a BWP, the gNB 160 may perform channel sensing in every sub-band and may transmit a signal (PDCCH, PDSCH, etc) in the sub-band(s) on which the gNB 160 gets a channel access successfully… The gNB 160 may manage the LBT parameters per sub-band – [0238); 
identify a number within the contention window for the sub-band (The counter N is adjusted by sensing the channel for additional CA slot duration(s)… the gNB 160 may set N=Ninit, where Ninit is a random number uniformly distributed between 0 and CWp- [0198]); 
sense the sub-band based on the number and a defer duration (The counter N is adjusted by sensing the channel for additional CA slot duration(s)… the gNB 160 may set N=Ninit, where Ninit is a random number uniformly distributed between 0 and CWp- [0198]. if the channel is sensed to be idle at least in a CA slot duration Tsl when the gNB 160 is ready to transmit PDSCH/PDCCH and if the channel has been sensed to be idle during all the CA slot durations of a defer duration Td immediately before this transmission – [0199])
perform a downlink transmission on the sub-band, in case that the sub-band is sensed to be idle (In a BWP, the gNB 160 may perform channel sensing in every sub-band and may transmit a signal (PDCCH, PDSCH, etc) in the sub-band(s) on which the gNB 160 gets a channel access successfully – [0238]. the gNB 160 may transmit a transmission including PDSCH/PDCCH on the carrier, if the channel is sensed to be idle at least in a CA slot duration Tsl when the gNB 160 is ready to transmit PDSCH/PDCCH and if the channel has been sensed to be idle during all the CA slot durations of a defer duration Td immediately before this transmission – [0199]).
wherein the reference duration is defined by a first slot for transmission of the PDSCH and the downlink channel occupancy (Reference slot k may be defined as the starting slot of the most recent transmission on the carrier made by the gNB 160 – [0208]).
Regarding claim 13, Nogami teaches claim 11 and further teaches wherein the PDSCH is transmitted across the multiple sub-bands (In a BWP, the gNB 160 may perform channel sensing in every sub-band and may transmit a signal (PDCCH, PDSCH, etc) in the sub-band(s) on which the gNB 160 gets a channel access successfully – [0238]).
Regarding claim 14, Nogami teaches claim 11 and further teaches wherein an initial value of the contention window for the sub-band is identified as a minimum value (the gNB 160 may reset CWS to the minimum value – [0213]).
Regarding claim 15, Nogami teaches claim 11 and further teaches wherein the downlink channel occupancy is a latest downlink channel occupancy (Reference slot k may be defined as the starting slot of the most recent transmission on the carrier made by the gNB 160, for which at least some HARQ-ACK feedback is expected to be available at the time when the CW size is adjusted – [0208]).
Regarding claim 16, Nogami teaches a terminal, comprising: a transceiver; and a controller (UE 102 – FIG. 1, UE 202 - FIG. 2) configured to: 
transmit, to a base station (BS), a hybrid automatic repeat request - acknowledgement (HARQ-ACK) feedback corresponding to a physical downlink shared channel (PDSCH) (gNB 160 receives the trigger-based HARQ-ACK reporting – [0123]. HARQ-ACK values corresponding to PDSCH transmission(s) in reference slot k are determined… - [0209]))  in a reference duration for a downlink channel occupancy (Reference slot k may be defined as the starting slot of the most recent transmission on the carrier made by the gNB 160 – [0208]. HARQ-ACK values corresponding to PDSCH transmission(s) in reference slot k are determined… - [0209]); and 
receive, from the BS, a downlink signal on a sub-band, in case that the sub-band is sensed based on a number and a defer duration (In a BWP, the gNB 160 may perform channel sensing in every sub-band and may transmit a signal (PDCCH, PDSCH, etc) in the sub-band(s) on which the gNB 160 gets a channel access successfully – [0238]. the gNB 160 may transmit a transmission including PDSCH/PDCCH on the carrier, if the channel is sensed to be idle at least in a CA slot duration Tsl when the gNB 160 is ready to transmit PDSCH/PDCCH and if the channel has been sensed to be idle during all the CA slot durations of a defer duration Td immediately before this transmission – [0199])
 wherein a contention window for a sub-band among multiple sub-band to channel access is maintained (The gNB 160 may manage the LBT parameters per sub-band, alternatively per BWP, or yet alternatively per cell. Additionally and/or alternatively some of the LBT parameters may be managed per sub-band, which the others may be managed differently (e.g. per BWP or per cell) – [0238]. The LBT parameters (counter, CWS, channel access class, COT, and so on) may be managed per node – [0229]) based on the HARQ-ACK feedback (the gNB 160 does not receive any trigger-based HARQ-ACK reporting from the UE 102. The gNB 160 may consider this as a collision, and therefore the gNB 160 may increase CWS. In contrast, if gNB 160 receives the trigger-based HARQ-ACK reporting, the gNB 160 may reset CWS to the minimum value – [0213]),
wherein the number is identified within a contention window for the subband (The counter N is adjusted by sensing the channel for additional CA slot duration(s)… the gNB 160 may set N=Ninit, where Ninit is a random number uniformly distributed between 0 and CWp- [0198]), and 
wherein the PDSCH least partially overlaps with the sub-band (In a BWP, the gNB 160 may perform channel sensing in every sub-band and may transmit a signal (PDCCH, PDSCH, etc) in the sub-band(s) on which the gNB 160 gets a channel access successfully… The gNB 160 may manage the LBT parameters per sub-band – [0238); and
wherein the reference duration is defined by a first slot for transmission of the PDSCH and the downlink channel occupancy (Reference slot k may be defined as the starting slot of the most recent transmission on the carrier made by the gNB 160 – [0208]).
Regarding claim 18 Nogami teaches claim 16 and further teaches wherein the PDSCH is received across the multiple sub-bands (In a BWP, the gNB 160 may perform channel sensing in every sub-band and may transmit a signal (PDCCH, PDSCH, etc) in the sub-band(s) on which the gNB 160 gets a channel access successfully – [0238]).
Regarding claim 19, Nogami teaches claim 16 and further teaches wherein an initial value of the contention window for the sub-band is identified as a minimum value (the gNB 160 may reset CWS to the minimum value – [0213]).
Regarding claim 20, Nogami teaches claim 16 and further teaches wherein the downlink channel occupancy is a latest downlink channel occupancy (the gNB 160 may reset CWS to the minimum value – [0213]).
Regarding claim 21, Nogami teaches claim 1 and further teaches wherein the reference duration depends on a subcarrier spacing ([0208], [0126], [0247])
Regarding claim 22, Noh in view of Nogami teaches claim 1 and further teaches in case that the HARQ-ACK feedback is a code block group based feedback for the PDSCH, the contention window is adjusted based on a ratio of ACK or NACK for code block groups of the PDSCH (Z, which is a ratio of the number of HARQ-ACKs with “NACK” to the total number of valid HARQ-ACKs – [0210]. if at least Z=a certain percentage (e.g. 80%) of HARQ-ACK values corresponding to PDSCH transmission(s) in reference slot k are determined as NACK, the gNB 160 may increase CWp for every priority class p∈{1,2,3,4} to the next higher allowed value – [0209]).
Regarding claim 23, Noh in view of Nogami teaches claim 1 and further teaches wherein the multiple sub-bands are within a bandwidth of a carrier (A carrier bandwidth part is a contiguous set of physical resource blocks, selected from a contiguous subset of the carrier resource blocks for a given numerology μ on a given carrier. The number of resource blocks NsizeBWP,i in a carrier BWP may fulfil Nmin,μRB,x<=NsizeBWP,i<=Nmax,μRB,x. A UE can be configured with up to four carrier bandwidth parts in the downlink with a single downlink carrier bandwidth part being active at a given time – [0131]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-11, 13-16, and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642